DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 30 June 2022 has been entered. Claim(s) 1-6 is/are pending in this application and examined herein. Claim(s) 1 and 4-6 are amended.

Status of Previous Rejections
The rejections under 35 USC 112(b) to claims 1-6 as lacking proper antecedent basis are withdrawn in view of the amendments to claims 1 and 4-6.

Drawings
The drawings were received on 30 June 2022.  These drawings are acceptable.

Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities: 
Claim 1 line 3: “to produce post-leaching solution” should read “to produce a post-leaching solution”
Claims 4-6, lines 3-5: “via Solvent Extraction, and producing electrolytic copper from the recovered copper ion Electrowinning” should read “via solvent extraction, and producing electrolytic copper from the recovered copper ions by electrowinning”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “treating the post-leaching solution with activated carbon to absorb the iodide ions and Hg” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim, as while claim 1 discloses the presence of a post-leaching solution in lines 4-5, claim 1 does not disclose the presence of Hg in the solution, making unclear whether Hg is also present in the post-leaching solution in lines 4-5, lines 7-8 refer to another post-leaching solution, or some other process introduces Hg into the post-leaching solution between the steps of lines 4-5 and 7-8. Claims 2-6 are rejected due to their dependence on rejected claim 1. Correction is required.
Claim 1 recites the limitations "treating the copper ore to leach Cu and Hg… to produce post-leaching solution containing iodide ions and Fe(3+) and Cu ions" in lines 4-5, “…absorb the iodide ions and Hg… disposing Hg” in lines 7-9. The limitation is indefinite as the claim is ambiguous to whether Hg exists in a free metal form as implied by the use of “Hg” when leached in lines 4-5 and 7-9, or in an ionic form as suggested by Fig. 1. Claims 2-6 are rejected due to their dependence on rejected claim 1. Correction or clarification is required. 
Claim 4 recites the limitation "obtaining the post-leaching solution containing Cu according to Claim 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as while claim 1 discloses a post-leaching solution, the post leaching solution is described as containing Cu ions, and the different terminology makes unclear whether claim 4 is referring to the same post-leaching solution by equating Cu and Cu ions, or if the post-leaching solution contains Cu in addition to distinct Cu ions, or if the claim refers to a different solution altogether. Correction is required.
Claim 5 recites the limitation "obtaining the post-leaching solution containing Cu according to Claim 2" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as while claim 2 discloses a post-leaching solution, the post leaching solution is described as containing Cu ions, and the different terminology makes unclear whether claim 5 is referring to the same post-leaching solution by equating Cu and Cu ions, or if the post-leaching solution contains Cu in addition to distinct Cu ions, or if the claim refers to a different solution altogether. Correction is required.
Claim 6 recites the limitation "obtaining the post-leaching solution containing Cu according to Claim 3" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as while claim 3 discloses a post-leaching solution, the post leaching solution is described as containing Cu ions, and the different terminology makes unclear whether claim 6 is referring to the same post-leaching solution by equating Cu and Cu ions, or if the post-leaching solution contains Cu in addition to distinct Cu ions, or if the claim refers to a different solution altogether. Correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2017043668 A1), in view of Mercury in Zinc Deposits, Krey (EP 0319740 A1, machine translation), Webster et al (US 6838504 B1), hereinafter Webster, and Baker et al (US 3476552 A), hereinafter Baker.
Regarding claim 1, Sato teaches a method for leaching copper from copper sulfide ore (Title), for leaching copper from copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III) to produce a first solution (providing copper ore, treating the copper ore to leach Cu, with use of solution containing iodide ions and Fe (3+); [0001, 0008,0011]). Sato further teaches the post-leaching solution contains Cu and Fe (3+) as ions (post-leaching solution containing Fe(3+) and Cu ions; [0007], Fig. 6). Sato further teaches the iodide is used catalytically during the leaching of copper [0014-0016] and the first solution produced from leaching is treated with activated carbon to separate iodine, producing a second solution (treating post-leaching solution with activated carbon to absorb the iodide ions; [0019]). The Examiner notes that as Sato teaches the presence of iodide ions in the solution prior to leaching, that iodide ions participate in the leaching reaction only catalytically and are not overall consumed, and are recovered from the solution after leaching by adsorption, one of ordinary skill would recognize that iodide ions must also be present in the solution after leaching, reading on post-leaching solution containing iodide ions. Sato further teaches that that copper is recovered from solution by electrowinning (method for recovering Cu from copper ore; [0022, 0041, 0046]). Sato is silent to the presence of Hg in the copper ore, leaching of Hg into the solution of iodide and Fe (3+) ions, and wherein Hg is adsorbed by the activated carbon treatment.
Sato teaches the treated ore to be a copper sulfide, primarily chalcopyrite or enargite [0007].
Mercury in Zinc Deposits teaches chalcopyrites to normally contain 0.1-40 ppm of Hg (pg. 905, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chalcopyrite ore treated by Sato contains 0.1-40 ppm Hg as Mercury in Zinc Deposits teaches chalcopyrite to normally contain 0.1-40 ppm of Hg. 
Mercury in Zinc Deposits teaches 0.1-40 ppm of Hg. This overlaps the claimed range of 0.2 ppm or more. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Sato teaches leaching copper from copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III), but is silent to wherein Hg is leached into the solution.
Krey teaches a detoxication process for waste waters containing elementary mercury (Title), where iron or iodide are used to catalyze the dissolution of mercury [0007,0010], where both iron (II) or iron (III) may be used [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Fe (3+) and iodide solution of Sato leach mercury present in chalcophile ores, as Krey teaches iodide and Fe (III) catalyze the dissolution of mercury in aqueous solutions. 
Sato teaches the first solution after leaching is treated with activated carbon to separate iodine, but is silent to wherein Hg is adsorbed by the activated carbon treatment.
Webster teaches integrated fixation systems (Title) capable of reacting with solubilized metals to form less soluble metal compounds (Abstract), the fixation system containing a polymeric matrix comprising a fixation reagent capable of reacting with a soluble metal to form a fixed metal compound that is less soluble than the soluble metal (Col. 4 lines 52-58), where the soluble metal may be selected from a group including mercury (Col. 5 lines 29-37). Webster further teaches various sorbents may also be used as fixation reagents, including activated carbon (treating post-leaching solution with activated carbon; Col. 12 line 65 – Col. 13 line 11), and that activated carbon absorbs heavy metals (to absorb Hg; Col. 20 lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the activated carbon treatment of modified Sato would absorb the Hg present in the post-leaching solution, as Webster teaches activated carbon absorbs solubilized Hg. 
Modified Sato teaches the adsorption of mercury onto activated carbon, but does not teach disposing Hg from the activated carbon.
Baker teaches a process of recovering mercury from a solution using activated carbon, (Col. 1 lines 16-20), and the mercury is recovered from the activated carbon by heating the pregnant or mercury enriched carbon in a retort, in the absence of oxygen, at a temperature sufficiently high to volatilize the mercury, after which the mercury is then condensed to its liquid state, and the carbon is then suitable for re-use to adsorb more mercury (disposing Hg from the activated carbon; Col. 3 lines 1-7). Baker further teaches the reactivation of activated carbon by the mere process of removing the mercury renders the net cost of activated carbon low (Col. 3 lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the Hg-containing activated carbon of modified Sato as taught by Baker in order to recover mercury and make the activated carbon suitable for adsorbing additional mercury, thereby reusing the activated carbon and reducing the need for additional activated carbon to be used by the process, improving process economics. 
Regarding claim 2, Sato teaches iodine adsorbed on the activated carbon and separated from the solution was desorbed using a sulfurous acid solution and re-used as iodide ions (treating the activated carbon with sulfurous acid; [0032]).
Regarding claim 3, Sato teaches iodine adsorbed on the activated carbon is recovered and recycled by chemical treatment, heat treatment, combustion treatment and so on, and the used activated carbon is recycled by chemical treatment or heat treatment as well [0020], where one of ordinary skill would recognize the recycling of activated carbon is performed after the removal of iodine adsorbed on the activated carbon so as to recover iodine and simplify the recycling of activated carbon.
Regarding claims 4-6, Sato teaches copper is leached by the leaching solution comprising iodide and iron (III) ions [0008], producing copper ions (obtaining the post-leaching solution containing Cu; [0015]). Sato further teaches an exemplary process in Fig. 1 where copper ions are separated by solvent extraction from the second solution in which the concentration of iodine is lowered in step S12, where the separated copper may be recovered in step S15 by applying a conventional technique such as electrowinning (recovering copper ions from the post leaching solution via solvent extraction and producing electrolytic copper from the recovered copper ion [by] electrowinning; [0022]).

Response to Arguments
In response to applicant's argument that Sato (WO 2017043668 A1) in view of Mercury in Zinc Deposits, Krey (EP 0319740 A1), and Webster (US 6838504 B1) does not teach the recovery of copper from activated carbon, the Examiner agrees. Therefore, the rejection of claim(s) 1-6 over Sato in view of Mercury in Zinc Deposits, Krey, and Webster, are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, further in view of Baker (US 3476552 A).
In response to Applicant’s argument that the situation in Krey is completely different from a situation where Hg is contained in copper ore (as in Sato), the Examiner respectfully disagrees. Sato teaches a process of leaching chalcopyrite or enargite using Fe(3+) and iodide ions in an aqueous solution [0023], where chalcopyrite or enargite further in view of Mercury in Zinc Deposits would be expected to contain mercury. Krey teaches use of the same Fe(3+) and iodide ion reagents to extract Hg from a solution, and further discloses that the reagents may be applied to multiple disparate types of Hg-containing compositions, such as in emulsions, clouds of dust, as adsorbate, etc. [0003]. As both Sato and Krey are drawn to the same reagents acting upon Hg containing material in aqueous solution, and Krey teaches Hg to be effectively brought into solution from several varied compositions, one of ordinary skill would recognize that use of the same reagents on a Hg containing ore would result in leaching of Hg from the ores in Sato.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733          


/VANESSA T. LUK/Primary Examiner, Art Unit 1733